Case 6:19-cv-00249-CEM-EJK Document 18 Filed 06/21/19 Page 1 of 5 PageID 72




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


                                                      CASE NO.: 6:19-cv-00249-CEM-TBS

MICHAEL R. MCNEIL,

         Plaintiff,
vs.

NAKHLA, et al.,

      Defendants.
________________________/

MOTION FOR SECOND REQUEST TO EXTEND TIME TO CONDUCT SERVICE OF
 PROCESS AS TO DEFENDANTS HOUDA U. NAKHLA AND WAFIEK B. NAKHLA
             AND INCORPORATED MEMORANDUM OF LAW

         Plaintiff, MICHAEL R. MCNEIL, by and through his undersigned counsel, hereby files

this Motion for Second Request To Extend Time To Conduct Service of Process as to Defendants

Houda U. Nakhla and Wafiek B. Nakhla And Incorporated Memorandum Of Law and in support

thereof state as follows:

                             Statement of Undisputed Material Facts

      1. Plaintiff is an individual residing in Daytona Beach, Florida, in Volusia County.

      2. Plaintiff is an “individual with disabilities” under the Americans with Disabilities Act

         (herein after the “ADA).

      3. Plaintiff’s undersigned counsel filed a Complaint [DE 1] on February 7, 2019, against,

         Defendants’ Houda U. Nakhla, Wafiek B. Nakhla and Madden Enterprises, Inc.

      4. Summons’ were issued as to All Defendants [DE 3] on February 8, 2019.

      5. Defendant Madden Enterprises, Inc., has settled and was terminated [DE 13] on May 20,

         2019.

                                                  1
Case 6:19-cv-00249-CEM-EJK Document 18 Filed 06/21/19 Page 2 of 5 PageID 73




  6. Defendants Houda U. Nakhla and Wafiek B. Nakhla have, to date, not been served.

  7. While service has been attempted for both Defendants, on multiple dates and times, at

     several addresses and locations, (attached hereto as Exhibit A and B), as of the filing of

     this Motion said Defendants have not been located.

  8. A skip-trace was conducted, the results of which were received June 5, 2019 (Email from

     the process server attached hereto Exhibit B). A new address for the Defendants in Orlando

     had been located and was being processed for service.

  9. An Order to Show Cause why the case should not be dismissed as to said Defendants for

     want of prosecution was entered by this Honorable Court [DE 14], signed by Judge Carlos

     E. Mendoza, on May 30, 2019.

  10. Plaintiff’s Response [DE 15], to the Show Cause Order [DE 14], was filed on June 6, 2019

     requesting a two-week extension of time, until Friday, June 21, 2019, to make a final

     attempt to serve the Defendants and file an Affidavit of Service or Non-Service informing

     this Honorable Court the outcome of this final service attempt at the Orlando address which

     was discovered via the skip trace June 5, 2019.

  11. An Order [DE 16] discharging the Show Cause Order [DE 14] was entered on June 7, 2019.

  12. This Honorable Court entered an Endorsed Order [DE 17] granting Plaintiff requested

     extension until today, June 21, 2019 to serve Defendants.

  13. Plaintiff and Plaintiff’s undersigned counsel believe the Defendants are willfully evading

     service, “An “evasive defendant” is an individual or entity that willfully behaves in a way

     that will hinder the ability of the process server to serve process on that individual or entity

     easily or in a timely manner.” and in support thereof file the email correspondences

     (attached hereto as “Exhibit A”) provided by the process server, Max J. Garcia of Max



                                                2
Case 6:19-cv-00249-CEM-EJK Document 18 Filed 06/21/19 Page 3 of 5 PageID 74




       Garcia Inc.

   14. Attempt of service conducted by Max J. Garcia on Monday, June 17, 2019 at 10:07 am

       indicates that the individual at “front desk said they both are not in the office until Friday

       of this week or Monday next.”

   15. Attempt of service conducted by Max J. Garcia on Friday, June 21, 2019 at 10:31 am

       indicates that the “same receptionist says they’re not in she suggested that the attorney give

       me a home address to serve these people.”

   16. Attempt of service at Defendants home address had been conducted previously (attached

       hereto as “Exhibit B” Defendants Affidavit of Non-Services)

   17. Research conducted through WebMD (attached hereto as “Exhibit C”) indicates that the

       Physicians Practicing at Silver Star Dental Center Inc. located at 5028 Silver Star Road in

       Orlando, Florida are Wafiek B. Nakhla and Nakhla Wafiek.



                                        MEMORANDUM OF LAW

            The power to control a proceeding is incidental to a court’s inherent power to:

               Control the disposition of the causes on its docket with economy of time and effort
               for itself, for counsel, and for litigants. How this can best be done calls for exercise
               of judgment, which must weight competing interests and maintain an even balance.

Landis v. N. Am. Co., 299 U.S. 248, 254-55 (1936). See also, Equity Lifestyle Properties, Inc., v.

Florida Mowing and Landscape Serv., Inc., 556 F. 3d 1232, 1240 (11th Cir. 2009)(citations

omitted).



       WHEREFORE Plaintiff’s undersigned counsel respectfully requests that this Honorable

Court grant an additional two-week extension of time, until Monday, July 9, 2019, to attempt



                                                  3
Case 6:19-cv-00249-CEM-EJK Document 18 Filed 06/21/19 Page 4 of 5 PageID 75




additional service at Silver Star Dental Center Inc. located at 5028 Silver Star Road in Orlando,

and/or Defendants home address and file proper documentation regarding said attempt and or any

additional relief this Honorable Court may deem just and proper.


Respectfully submitted this 21st day of June 2019.




                                                     By:/S/Joe M. Quick, Esq.______
                                                     Joe M. Quick, Esq.
                                                     Bar Number 0883794
                                                     Attorney for Plaintiff
                                                     Law Offices of Joe M. Quick, Esq.
                                                     1224 S. Peninsula Drive #604
                                                     Daytona Beach, Florida 32118
                                                     Telephone: 386.212.3591
                                                     Email: JMQuickEsq@gmail.com




                                                4
Case 6:19-cv-00249-CEM-EJK Document 18 Filed 06/21/19 Page 5 of 5 PageID 76




                                CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that on this 21st day of June 2019 I electronically filed the foregoing
with the Clerk of Court by using the CM/ECF system. I also certify that the aforementioned
document is being served on all counsel of record, corporation, or pro se parties via transmission
of Notices of Electronic Filing generated by CM/ECF or in some other authorized manner for those
counsel or parties who are not authorized to receive electronically Notices of Filing.


                                                    By:/s/Joe M. Quick, Esq.______
                                                    Joe M. Quick, Esq.
                                                    Bar Number 0883794
                                                    Attorney for Plaintiff
                                                    Law Offices of Joe M. Quick, Esq.
                                                    1224 S. Peninsula Drive #604
                                                    Daytona Beach, Florida 32118
                                                    Telephone: 386.212.3591
                                                    Email: JMQuickEsq@gmail.com




                                                5
